DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (5/172022) amended claims 29, 39 and 44.   
Examiner acknowledges applicant interview summary (held 5/5/2022).
Claims 29-34, 37-40, 42-44 and 46-48 are currently pending in this final office action.

Response to Arguments
Applicant' s arguments filed 5/17/2022 with respect to the prior art rejection of independent claim(s) 29, 39 and 44 have been considered; however, the arguments are moot since the amended claims necessitate new grounds of rejection, as presented below.  
Applicant's arguments filed 5/17/2022 re rejection of claims 29-34, 37-40, 42-44 and 46-48 under 35 USC 101 have been fully considered but they are not persuasive.  
    Applicant asserts (pgs 9-12) assert an improvement to technology and/or technical field of capturing funds and identifying data associated with prepaid payment cards. (Step 2A prong 2, step 2B)  
Response:  At least the claim 29 recites limitations of scanning cards, determining aggregate balance of those cards and comparing to a threshold value; if value exceeds that threshold then update a database with that information, request a funds freeze, execute a funds freeze.   The overall process recites the gathering of data, the analysis of the gathered data and actions performed as a result of the analysis of that data (similar to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Content Extraction and Transmission LLC. V. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014)).
As recited the actions recited involve taking some action on an account to deny access to funds, which of itself does not appear as a technical field, rather it is addressed more to a business process such as managing financial accounts.  As recited in the claims, the database, is an additional element being used in its normal capacity to store data, which of itself does not evidence an improvement to technology or technical field.  The card scanner is an additional element being used in its normal capacity to gather data from multiple scanned items, which of itself also does not evidence an improvement to technology. This gathered and stored data is then evaluated to make a determination that may then lead to account management steps that may result in a freezing of funds. Accordingly, rejection under 35 USC 101 is maintained hereinbelow.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29-34, 37-40, 42-44 and 46-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea grouped in certain methods of organizing human activities.  The judicial exception (abstract idea) is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   

Step 1 
    Claims 29 and 39 are directed to a process and claim 44 is directed to an apparatus  comprising a processor and non-transitory computer readable mediums, both are statutory categories of invention.  (Step 1: yes).

Step 2A Prong 1
   Claim 29 is considered representative of the invention and recites an abstract idea of:
      scanning the plurality of payment cards at a point of investigation of a felony…;
     determining that an aggregate balance of the plurality of payment cards exceeds a predetermined amount of money associated with the felony; 
    …
   based on updating the centralized database, transmitting to an issuer…, funds freeze request data, the funds freeze request data including one or more of payment card data, badge identification information, an authorization number, time frame information for freezing activity for the plurality of payment cards and warrant information; and 
   executing, by the issuer…, a funds freeze on the plurality of payment cards. 

   This is an abstract idea that incorporates mental processes and a certain method of organizing human activity, since it recites mental steps (the determining step) as part a fundamental economic practice of risk mitigation, namely based on a determination (of crime) ensuring funds cannot be accessed.  The claim limitations recite a process that mitigates risk of fraudulent or even illegal activity by comparing a balance to a predetermined balance associated with a felony, storing the information and alerting a card issuer to freeze funds on the identified cards.  
   Moreover, the overall process recites the gathering of data, the analysis of the gathered data and actions performed as a result of the analysis of that data (similar to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).
   Besides reciting of the abstract idea, the remaining claim limitations recite generic computer components – card terminal, processor, (centralized) database. The mere nominal recitation of generic computer components (e.g., card terminal, (issuer) processor, (centralized) database) does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim 1 recites an abstract idea.   (Step 2A Prong 1: Yes)

Step 2A Prong 2
   The abstract idea is not integrated into a practical application because the recited features of the abstract idea are being applied on computing systems (e.g.,card terminal, (issuer processor) to perform the abstract idea recited above, database (to receive data (extra-solution activities)) being used as tools to implement (“apply it”) the abstract idea (see e.g., MPEP §2106.05(f)).  These additional elements are specified at a high level of generality (see, e.g., specification ¶¶ 27(card terminal), 29, 37 (issuer processor), 28 and 44 database in which data is stored)).  Each of these additional elements, individually or in combination, does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea that is not integrated into a practical application (Step 2A Prong 2: No).    
    The claim 29 recites additional elements- 
         updating…associated with law enforcement in order to associate each of the plurality of payment cards with the felony, based on determining that the aggregate balance of the plurality of payment cards exceeds the predetermined amount of money associated with the felony-  
that merely recites storing data steps.  The database has been previously identified as additional element used to implement the abstract idea.  Storing data recites insignificant extra-solution activity and is therefore not indicative of a practical application (MPEP 2106.05(g)).   Therefore claim 29 is directed to an abstract idea.  (Step 2A Prong 2: No)

Step 2B
     Under step 2B, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea.  Here, the recited additional elements – card terminal, the (issuer) processor, database - when considered separately and as an ordered combination, do not amount to an inventive concept, since, as stated above in step 2A Prong 2 analysis, the claims are simply using these additional elements such that they amount to no more than mere instructions to apply the abstract idea using generic components or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05(f)).  In conclusion, merely applying the exception using generic components cannot provide an inventive concept.  These additional elements, when considered separately or in combination, are not sufficient to amount to significantly more than the abstract idea because they do not meaningfully limit practice of the abstract idea. Therefore the claim is not patent eligible. (Step 2B: No) 
    Also the insignificant extra-solution activities – 
    updating…associated with law enforcement in order to associate each of the plurality of payment cards with the felony, based on determining that the aggregate balance of the plurality of payment cards exceeds the predetermined amount of money associated with the felony – 
is re-evaluated in step 2B. The limitation does not amount to significantly more than the abstract idea because the courts found storing of data to be well understood, routine, and conventional activities. (See at least MPEP 2016.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). Thus again, claim 29 is not patent eligible under 35 USC 101. (Step 2B: No)

Similar arguments are applicable to independent method claim 39, as limitations are similar.  Arguments are also applicable to apparatus claim 44 which recites an apparatus on which a similar process as claims 29 and 39 is performed. 

Dependent claims 30-38, 40-43 and 45-48  have been given the full two part analysis, analyzing the additional limitations both individually and in combination. The dependent claims when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
    Dependent claims 30-36 and 38, claims 40-42 and claims 45, 46 and 48 further define the abstract idea present in independent claims 29, 39 and 44, from which these claims respectively depend.  These claims further define the abstract idea – i.e. generating file data (30, 31), temporarily placing funds in an account (32, 38, 40, 46), chargeback reversing a funds freeze (33, 42), determining a balance by balance inquiry (34, 48).  
    Claims 30 and 31 also recite additional elements not present in independent claim 29 – i.e., (payment) network -  specified at a high level of generality (see, e.g., specification ¶¶ 17, 26, 30 (payment processing apparatus/network (merely computers used to convey information, in their normal capacity)). These dependent claims do not add any additional element or subject matter that integrates the abstract idea into a practical application or results in something significantly more than the abstract idea that would result in the claims being directed to patent eligible subject matter.

Dependent claims 37, 43 and 47, each recite a similar concept wherein a request to authorize a transaction is received and the authorization fails, which recites an abstract idea - processing an authorization request for a transaction – which fits the category of certain methods of organizing human activities, as the process is of commercial activity.   These claims depend from claims 29, 39 and 44 which recite an abstract idea, as explained above, and add the abstract idea of processing an authorization request for a transaction.  Adding one abstract idea to another abstract idea does not render the claim non-abstract. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).       The additional elements – (remote) terminal (fig 1(1025), recited as transmitting information - do not necessarily restrict the claim from reciting an abstract idea.  Accordingly, the claims recite an abstract idea. (Step 2A Prong 1: Yes)
   The identified abstract idea is not integrated into a practical application since the recited features of the abstract idea are being applied on computing systems (terminal) being used as a tool to implement (“apply it”) the abstract idea (see e.g., MPEP §2106.05(f)).  This additional element is specified at a high level of generality (see, applicant’s specification ¶¶ 32-34, fig. 1).  The additional element, individually or in combination, does not meaningfully limit the abstract idea. Therefore, the claim is directed to an abstract idea that is not integrated into a practical application (Step 2A Prong 2: No).    
     Under step 2B, the additional element is evaluated to determine whether it amounts to something “significantly more” than the recited abstract idea.  Here, the recited additional element - the terminal (a computer) - when considered separately and as an ordered combination, does not amount to an inventive concept, since, as stated above in step 2A Prong 2 analysis, the claim is simply using the additional element as a tool to carry out the abstract idea (i.e., “apply it”) on computers (MPEP 2106.05(f)).  Therefore the claim is not patent eligible. (Step 2B: No)     
   For the reasons stated above, claims 29-34, 37-40, 42-44 and 46-48 are not patent eligible under 35 USC 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 29, 32, 34, 38, 39, 40, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. 8, 881,976) in view of Song et al. (U.S. 10/395,245).
NOTE:  The Williams reference claims priority to an application that pre-dates (2/13/2012) the provisional to which the instant application claims priority (5/8/2012). 
   Re claim 29: Williams shows a method of processing a plurality of payment cards comprising:
   scanning the plurality of payment cards at a point of investigation using a card terminal         
(c4:5-8, 11-27, 32-35, 39-45 (card is machine read by device reader incorporated into payment terminal), 66-67, showing scanning of plurality of machine readable cards by scanning device by law enforcement officer, where the scanning device location is interpreted as point of investigation; c8:55-61 (further showing card reader device)));

     updating a centralized database associated with law enforcement… 
(c8:50-65, Data from various seizures may be stored and aggregated to determine issuers of the prepaid access devices and analyze trends to aid in further investigation to identify users of such accounts and locate further accounts associated with the prepaid access devices);
    based on updating the centralized database, transmitting to an issuer processor, funds freeze request data, the funds freeze request data including one or more of payment card data, badge identification information, an authorization number, time frame information for freezing activity for the plurality of payment cards and warrant information
(c2:41-51, c6:67-c7:5, showing funds freeze request including a card identification code and law enforcement office identification); and 
   executing, by the issuer processor, a funds freeze on the plurality of payment cards
(c7:44-48 and c8:15-24, ending steps that requested funds be frozen and showing claiming previously frozen funds, indicating that a freeze was executed). 

   Williams shows an amount of funds being determined and then frozen, but does not expressly show determining that an aggregate balance of the plurality of payment cards exceeds a predetermined amount of money associated with the felony or as regards a database, storing this information in order to associate each of the plurality of payment cards with the felony, based on determining that the aggregate balance of the plurality of payment cards exceeds the predetermined amount of money associated with the felony
   Song shows determining that an aggregate balance of the plurality of payment cards exceeds a predetermined amount of money associated with the felony (c7:60-63, an aggregate amount of cash transactions (interpreted as cash on prepaid cards) over a set limit (by a government)) being indicative of criminal activity). 
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process of detecting fraudulent use of prepaid cards of Williams by the reporting of activity exceeding a government threshold of Song.  One of ordinary skill in the art would have been motivated to make the modification to provide information to an enforcement agency in an effort to prevent continued occurrence of criminal activity or fraud.       

  Re claim 32:  Williams further shows wherein the funds freeze includes a transaction in which funds from the plurality of payment cards are temporarily placed into an account associated with a government or with a law enforcement entity
(abstract (instruction…forwarded to the issuing financial institution to forward the balance of the funds from the associated account to a law enforcement account), c2:51-57; c8:21-24).

   Re claim 34:  Williams in view of Song shows the method of claim 29.  Williams further shows:
    determining the aggregate balance by completing a balance inquiry transaction or by
completing a sale transaction for a predetermined sale amount (c2:27-33, c4:5-7, c4:61-c5:21, showing balance inquiry for associated prepaid access devices to a swiped/read prepaid access device (card)).

   Re claim 38: Williams in view of Song shows the method of claim 32. Williams further shows wherein the account is associated with at least one of:
    a law enforcement agency (abstract (instruction…forwarded to the issuing financial institution to forward the balance of the funds from the associated account to a law enforcement account, c2:51-57, c3:67 to c4:4)); or
    a government agency, wherein the government agency includes at least one of:
a local government agency, a state government agency, a federal government agency,
or an international government agency.

   Re claim 39:  the limitations closely parallel the limitations of claim 29 and are therefore rejected under a similar rationale.  (NOTE:  Claim 29 recites only a funds freeze, while claims 39 and 44 recite as alternatives - freeze or seizure – that Williams also addresses).

    Re claims 40 and 46:  the limitations closely parallel the limitations of claims 32 and 38, respectively, and are therefore rejected under a similar rationale.
   Re claim 48:  the limitations closely parallel the limitations of claim 34, and are therefore rejected under a similar rationale.
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Song and further in view of Monk (U.S. 2008/0301019).
   Re claim 30:  Williams in view of Song shows the method of claim 29.
   Williams and Song do not expressly show but Monk shows wherein the funds freeze includes generating negative file data instructing a payment network to decline any request for a payment transaction using the plurality of payment cards (paras 71, 72, showing generating a negative file when fraudulent activity on prepaid card detected for issuers to use in attempt to eliminate recurring fraudulent use).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process of detecting fraudulent use of prepaid cards of Williams and the reporting of activity exceeding a government threshold of Song by the generating of a negative file of Monk. One of ordinary skill in the art would have been motivated to make the modification to provide information to a card issuer in effort to stop continued occurrence of criminal activity or fraud.       
   Re claim 31:   Williams in view of Song and further in view of Monk shows the method of claim 30. 
   Monk further shows wherein the negative file data further instructs the payment network to notify the issuer processor (paras 71, 72, showing generating a negative file when fraudulent activity on prepaid card detected for issuers to use in attempt to eliminate recurring fraudulent use), and further comprising:
    cross-checking, using the issuer processor, payment card information in the
negative file data against related transactions, related accounts, and possible intra-bank
transfer requests (paras 35-37, showing searching negative file for other information related to the confirmed fraud).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the process of detecting fraudulent use of prepaid cards of Williams, the reporting of activity exceeding a government threshold of Song and the generating of a negative file of Monk by the additional review to determine other potentially related activity of Monk. One of ordinary skill in the art would have been motivated to make the modification to reduce potential occurrences of criminal activity or fraud.       


Claims 33 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Song and further in view of Monk (U.S. 2005/0086166).
   Re claim 33:  Williams in view of Song shows the method of claim 29.
   Williams and Song do not expressly show but Monk shows performing a chargeback, wherein the chargeback comprises reversing the funds freeze (paras 7, 8, 41, 46, 53, shows freezing/holding an account/transaction while evaluating perceived suspicious activity and then removing the freeze).
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process of detecting fraudulent use of prepaid cards of Williams and the reporting of activity exceeding a government threshold of Song by the process of Monk that resolves any activity taken to freeze funds access.  One of ordinary skill in the art would have been motivated to make the modification to make funds available upon proper determination being made.        
   Re claim 42:  the limitations closely parallel the limitations of claim 33, and are therefore rejected under a similar rationale.
Claims 37, 43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Song and further in view of Duncan et al. (U.S. 2012/0203698).
   Re claim 37:  Williams in view of Song shows the method of claim 29. 
      Williams and Song do not expressly show but Duncan shows:
     receiving, from a remote terminal, a request to authorize a transaction using a payment card from the plurality of payment cards (para 69, showing consumer requesting to conduct a transaction from user device using an instrument that has already been blocked due to fraud); and 
    notifying the remote terminal that authorization of the transaction has failed (para 69 and para 34, (…when a payment card has been comprised but the consumer is not aware that it is…have a fraudulent transaction being conducted to be instantly flagged as potentially fraudulent, and therefore declined. Then the consumer may be immediately notified that a potentially fraudulent transaction has been made).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process of detecting fraudulent use of prepaid cards of Williams and the reporting of activity exceeding a government threshold of Song by the notification process associated with an already compromised account of Duncan.  One of ordinary skill in the art would have been motivated to make the modification to alert a user who may be unaware of potential fraud or criminal activity associated with an account.        
   Re claims 43 and 47:  the limitations closely parallel the limitations of claim 37, and are therefore rejected under a similar rationale.  

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/CAROL A SEE/Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696